DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim uses the term “and/or” to separate limitations. This makes the scope of the claim unclear. Do the passages need to face one surface or both surfaces? Are both surfaces necessary to meet the claim language? For the purposes of this examination, the term “and/or” will be interpreted as “or” as this appears to be the broadest reasonable interpretation of the term.
Claims 2-20 are rejected as indefinite due to dependency upon rejected claim 1.
Claims 4, 6, 8-11, 13-14, and 17-19 also use the term “and/or” and are rejected as indefinite for substantially similar reasons as claim 1 described above. Every use of the term “and/or” will be interpreted as “or” for the purposes of this examination. 
Claim 2 refers to “the surface of the main body” and “the surface of the cover plate,” which appears to indicate that both surfaces are necessary in claim 1, which is inconsistent with the term and/or which indicates they are alternatives. For the purposes of this examination, this claim will be interpreted as requiring both surfaces. 
Further regarding claim 2, the claim recites “region-wise contact.” It is unclear what the term “region-wise” means. For the purposes of this examination, “region-wise contact” will be interpreted as requiring contact at any region, as this is examiner’s best understanding of the term.
Claims 16-17 and 19-20 are rejected as indefinite due to their dependency upon rejected claim 2.
Claims 4 and 17-19 also use the term “region-wise contact” and are rejected for substantially the same reason as claim 2 described above. 
Further regarding claims 4 and 17-19, the claims use the term “and/or” and “preferably,” making it unclear what claimed features are optional, alternative, or required. For the purposes of this examination, these claims will be read as requiring an inclined surface on at least one of the main body or cover plate, with the claimed contact being optional and not required.  
Claims 5-6 and 9 are rejected as indefinite due to dependency upon rejected claim 4.
Further regarding claim 5, the claim recites “the inclined surface.” However, since claim 4 has antecedent basis for two possible inclined surfaces, it is unclear which inclined surface is being referred to in claim 5. For the purposes of this examination, this claim will be interpreted as best understood by examiner and is explained in the rejection below. 
Claims 6 and 9 are rejected as indefinite due to dependency upon rejected claim 5.
Further regarding claim 9, the claim recites the limitation "the third passages" in the second line. There is insufficient antecedent basis for this limitation in the claim, making it unclear if third passages are required or if the limitation is intended to refer to the first or second passages. For the purposes of this examination, this claim will be read as the grinding tool further comprising third passages.
Further regarding claim 10, the claim uses the term “and/or” and “preferably,” making it unclear what claimed features are optional, alternative, or required. For the purposes of this examination this claim will be read as only requiring “at least one annular passage for specifically guiding the cooling fluid is arranged between the main body and the cover plate,” as it does not appear the remaining limitations are required since they are merely preferable. 
Regarding claims 14 and 15, these claims each recite “an HSK holder.” However, the claims do not define this acronym, making it unclear what is included in the scope of the claim. For the purposes of this examination, this term will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Further regarding claim 14, the claim recites “such a configuration that the grinding tool can be connected to an HSK holder.” It is unclear what structure is included in “such a configuration.” What structural details must be present to allow such a connection? For the purposes of this examination, this will be interpreted as any generally annular shape, as it appears that the generally annular shape of applicant’s main body allows connection to a holder (fig 3a). 
Further regarding claim 14, the claim recites “and/or” and “optionally,” making it unclear exactly what is required by the claim. For the purposes of this examination, the optional limitations will not be read as limiting the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-14, and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robichon (US 5846125).
Regarding claim 1, Robichon discloses a grinding tool for grinding an engine block (intended use does not limit the structure of the claimed tool), including a main body (1) including a central coupling region (see annotated figures below) for connecting the main body to a rotary drive of a grinding machine (col 2, lines 66-67; col 3, lines 41-44), wherein the main body is of a substantially rotationally symmetrical configuration (as shown in fig 1) with respect to an axis of rotation (A), a grinding layer (10) which is arranged on the main body and extends at least over an outer ring zone (7) of the main body (as shown in fig 1), at least one feed (5) for a cooling fluid (col 3, lines 2-4), and a substantially circular cover plate (9) which is arranged substantially normal to the axis of rotation (fig 1) and forming an axial gap (2) on the main body wherein the axial gap is in fluid communication with the at least one feed and the grinding layer so that a cooling fluid fed by way of the at least one feed can be passed by way of the axial gap to the grinding layer (col 3, lines 11-17), characterized in that first passages (4) for specifically passing the cooling fluid from the at least one feed to the grinding layer are arranged at a surface of the main body that faces toward the cover plate and at a surface of the cover plate that faces towards the main body (see annotated fig below; passages arranged directly in surface of main body and in the vicinity of surface of cover plate).
Regarding claims 2, 3, and 16, Robichon further discloses the surface of the main body that faces toward the cover plate and the surface of the cover plate that faces towards the main body are in region-wise contact with each other (see annotated figs); and wherein the first passages extend substantially in a radial direction (as shown in fig 2).
Regarding claims 7-8, Robichon further discloses third passages for specifically guiding the cooling fluid are arranged in the circular ring zone of the main body (see annotated fig 1); and wherein the third passages extend inclinedly with respect to the radial direction (fig 1). 
Regarding claims 10-14, Robichon further discloses at least one annular passage (formed in gap 2) for specifically guiding the cooling fluid is arranged between the main body and the cover plate (col 3, lines 7-14); wherein the at least one feed (5) for the cooling fluid extends substantially parallel to the axis of rotation (as shown in fig 1); wherein the circular ring zone (7) of the main body is oriented substantially normal to the axis of rotation (fig 2; outer face of circular ring zone faces radially, normal to rotation axis); wherein the grinding layer is arranged directly on the body (fig 1; the other cited limitations are alternatives; see 112b rejection above); and wherein the central coupling region is of such a configuration that the grinding tool can be connected to an HSK holder (as best understood, the annular shape of the coupling region would allow such a coupling). 

    PNG
    media_image1.png
    908
    947
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robichon as applied to claims 1-3 and 16 above, and further in view of Rutkiewicz et al (US 2007/0275636, cited by applicant).
Regarding claims 4, 17, 18, and 19, Robichon teaches all the elements of claims 1, 2, 3, and 16 respectively as described above. Robichon does not teach an inclined surface on the main body or cover plate. Rutkiewicz teaches a grinding tool including a main body (48) having an inclined surface (54) which adjoins the grinding layer (12; shown in fig 2B). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the main body or cover plate of Robichon with an inclined surface adjoining the grinding layer in order to control the size of the passages to control pressure distribution of the cooling fluid as taught by Rutkiewicz ([0031]). 
Regarding claims 5-6 and 20 Robichon, as modified, teaches all the limitations of claims 4 and 17 as described above. Robichon further teaches second passages (see annotated fig below) for specifically guiding the cooling fluid are arranged at the inclined surface (near where inclined surface of Rutkiewicz would be applied); wherein the second passages are arranged displaced in relation to the first passages (radially displaced as shown in fig 1) or there are provided more second passages than first passages (fig 2).
Regarding claim 9, Robichon, as modified, teaches all the limitations of claim 5 as described above. Robichon further teaches third passages (see annotated fig below), where there are provided precisely as many third passages as second passages (as shown in fig 1). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robichon as applied to claim 1 above, and further in view of Jung et al (US 2018/0071892).
Regarding claim 15, Robichon teaches all the elements of claim 1 as described above. Robichon further teaches a motor shaft connected to the grinding tool by way of the central coupling of the main body (col 2, lines 66-67). Robichon does not teach how the grinding tool is connected to the motor. However, Jung teaches a grinding tool connected to an HSK holder ([0070]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use an HSK holder in the grinding tool of Robichon in order to achieve the predictable result of connecting the tool to the motor as taught by Jung ([0070]]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding tools are cited, including those with similar fluid passages and connection structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723